Order, Supreme Court, New York County (Lucindo Suarez, *257J.), entered April 14, 2003, which, after a nonjury trial, continued petitioner’s retention at respondent’s psychiatric center, pursuant to Mental Hygiene Law § 9.35, upon a finding of mental illness and need for involuntary commitment, unanimously affirmed, without costs.
Respondent’s application to retain petitioner at its facility was initially granted in a prior order pursuant to Mental Hygiene Law § 9.33. A rehearing and review of that prior order is not the appropriate setting for requesting transfer from a secure to a nonsecure facility (Matter of Consilvio v Michael B., 307 AD2d 852 [2003], lv dismissed 1 NY3d 545 [2003], lv denied 2 NY3d 701 [2004]). Transfer of involuntary patients between such facilities is covered in 14 NYCRR part 57, which satisfies the requirements of due process in all respects (cf. Mental Hygiene Legal Servs. v Ford, 92 NY2d 500 [1998]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Buckley, P.J., Mazzarelli, Friedman, Gonzalez and Catterson, JJ.